Concurring Opinion by
Hoffman, J.,
January 28, 1969:
Appellants were evicted from their dwelling place and now seek to overturn that order as being in violation of the Rent Withholding Act of 1966, P. L. (1965) 1534 (as amended), 35 P.S. 1700-1. The Act provides, in part, that a dwelling may be certified by an appropriate authority as unfit for human habitation. Following such certification, “the duty of any tenant of such dwelling to pay, and the right of the landlord to collect rent shall be suspended without affecting any other terms or conditions of the landlord-tenant relationship, until the dwelling is certified as fit for human habitation or until the tenancy is terminated for any reason other than nonpayment of rent. During any period when the duty to pay rent is suspended, and the tenant continues to occupy the dwelling, the rent withheld shall be deposited by the tenant in an escrow account and shall be paid to the landlord when the dwelling is certified as fit for human habitation at any time within six months from the date on which the dwelling was certified as unfit for human habitation. If, at the end of six months after the certification of a dwelling as unfit for human habitation, such dwelling has not been certified as fit for human habitation, any moneys deposited in escrow on account of continued occupancy shall be payable to the depositor, *20except that any funds deposited in escrow may be used, for the purpose of making such dwelling fit for human habitation ... No tenant shall be evicted for any reason whatsoever while rent is deposited in escrow.”
From the above, it is apparent that the Act doés not offer complete immunity from eviction to a tenant of a building certified as unfit for human habitation. Specifically, the Act does not affect “any ... (of the) terms and conditions of the landlord-tenant relationship,” except that the tenant need not pay rent to the landlord if he pays it into an escrow account. The duty of the tenant to pay his rent on a timely basis consistent with the lease arrangement is undisturbed by the statute. Accordingly, the final sentence of the Act which reads, “No tenant shall be evicted for any reason whatsoever while rent is deposited in escrow,” must be read to mean that the tenant is protected against eviction, under the Act, only if he pays his rent into the escrow account in the timely manner specified by the lease arrangement.
In the instant case, the facts, as discussed by the majority, indicate that appellants, tenants who seek the protection of the Act in avoiding eviction, have consistently paid their rent into the escrow fund only after considerable delay. This action, in my view, places them beyond the protection of the Act. I agree, therefore, with the majority’s conclusion that the eviction order below should be affirmed.1

 This case leaves unresolved some of the very difficult questions raised by the statute. For example, it is unclear from the face of the statute: (1) whether a landlord of a building certified as unfit for human habitation may refuse to renew the lease arrangement of a tenant who has paid his rent in a timely fashion, (2) under what conditions and authority may moneys deposited in an escrow account pursuant to the statute be used to effect repairs of the dwelling premises, (3) may escrow payments be made indefinitely until the dwelling is sufficiently repaired with *21periodic six months disbursements of the accumulated rents to the contributing tenants to the escrow account.
These questions as well as others bound to arise are best settled by future legislative amendment, although in the absence of such action, it will be the duty of the courts to frame a solution based upon their interpretation of the statute as written. Cf. Note, Rent Withholding in Pennsylvania, 30 Pitt. L. Rev. 148 (1968).